Citation Nr: 1607688	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  12-14 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteopenia (claimed as bone density loss).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran had active service from January 1989 to February 2009. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Original jurisdiction in this case is currently with the RO in St. Petersburg, Florida.

The Veteran testified before the undersigned at a personal hearing in September 2015.  A transcript of that hearing has been associated with the record.


FINDING OF FACT

The medical evidence of record demonstrates that the Veteran currently has osteopenia that is attributable to service.  


CONCLUSION OF LAW

Osteopenia was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the claim is being granted in full, a discussion of VA's duties to assist and notify the Veteran is not necessary.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In this case, the Veteran underwent surgery for hyperparathyroidism during her period of active service in 2005.  She received regular follow-up visits during service, as well as in the years immediately following service, to assess the extent to which she suffered from bone density loss (osteopenia), if at all.  Throughout this time, she was prescribed calcium and Vitamin D supplements to maintain bone health.  Prior to her discharge, in December 2008, a physician noted that the Veteran had a history of hyperparathyroidism and mild osteopenia.  See a December 1, 2008 Chronological Record of Medical Care.  Subsequent assessments of the Veteran's bone density however, have been within normal limits.  Crucially, the Veteran was re-tested by VA in September 2015, and bone density scan results now show the presence of osteopenia.  The Veteran contends that her current osteopenia disability is a residual of her in-service hyperparathyroidism.

At the September 2015 hearing, the undersigned made clear that the key question at issue in this case was not whether the Veteran had an in-service disease to which osteopenia can be related.  Rather, it was whether the Veteran had a current bone density loss disability at all.  The undersigned afforded the Veteran 60 days following the hearing to secure evidence demonstrating that a current disability existed.  The Veteran promptly scheduled an appointment with VA and underwent bone density testing on September 11, 2015.  Although prior testing showed scan results within normal limits, the September 2015 VA physician specifically observed a T-score of the left hip at -1.1, which is "indicative of osteopenia and correlates with an increased risk for fractures based on WHO [World Health Organization] classification."  

As noted above, the Veteran is required to have regular check-ups with her treating physicians to monitor the status of her bone density, and is prescribed medication in the form of calcium and Vitamin D supplements for treatment and prevention.  Here, we are not convinced that there is merely a laboratory finding.  Rather, there is evidence of disease and that coupled with the need for reexamination and the time it takes to obtain medicine, there is actual impairment (disability) consistent with Allen v. Brown, 7 Vet. App. 439 (1995).  With the submission of clear evidence of current osteopenia shown upon testing in September 2015, coupled with the Veteran's longstanding treatment regimen, the Board finds that a current disability is shown by the record.  

It is undisputed that the Veteran was diagnosed with hyperparathyroidism and a history of mild osteopenia during her period of active service.  The probative medical evidence of record also makes clear that her osteopenia is at least as likely as not a complication of the Veteran's in-service hyperparathyroidism.  See the September 2010 VA examiner's report, at 7.  As such, the evidence favors a finding that the Veteran's current bone density disability-osteopenia-is related to disease incurred during active service.  The benefit sought on appeal is granted.


ORDER

Service connection for osteopenia is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


